Citation Nr: 1127568	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-40 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for eligibility to VA benefits based on qualifying service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The appellant had service from January 1962 to March 1967.  According to his DD-214, this period of service was classified as occurring under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which declined to reopen the appellant's previously denied claim for eligibility to VA benefits. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The term "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d) (2010).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.12 (2010).  A discharge under honorable conditions is binding on the VA as to the character of discharge. 38 C.F.R. § 3.12(a) (2010 & Supp. 2010). 

A discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release. 38 C.F.R. § 3.12(b) (2010).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2010); see also 38 U.S.C.A. § 5303 (West 2002 & Supp. 2010). 

The threshold question for the Board's consideration is whether the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), are applicable to the legal issue at hand and, if so, whether the RO met its duties to notify and assist the appellant consistent with the cited legal authority.  The VCAA provides, among other things, for notice and assistance to VA claimants under certain circumstances.  VA has issued final rules amending its adjudication regulations to implement the provisions of the VCAA.  See, in pertinent part, 38 C.F.R. §§ 3.156, 3.159 (2010).  The intended effect of that regulation is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits or who attempts to reopen a previously denied claim. 

In order to be consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.  The latter fourth element of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the Veterans Court held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In the instant case, no VCAA notice was provided that pertains to this particular matter.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). 

Although the RO notified the appellant of the law and regulations pertaining to the finality of unappealed RO decisions and the regulation defining new and material evidence in the generic sense, this notice was done in a letter from August 2004, which pertained to a prior administrative decision from December 2004 that was not appealed, and not to the May 2007 administrative decision that is currently on appeal.  Furthermore, even if the Board were to accept the August 2004 letter for the purposes of duty to assist notice for new and material evidence, the appellant was not provided with applicable law and regulations pertaining to his underlying claim.  A September 2007 letter, which addressed the DRO process, is noted to have provided some general duty to assist notice with regard to disability ratings and effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), however, it failed to provide the specific notice regarding this specific situation of an other than honorable discharge.

In fact the RO did not even cite the applicable law.  38 C.F.R. § 3.12(c)(2) (2010); see also 38 U.S.C.A. § 5303 (West 2002 & Supp. 2010).  Under applicable law, where a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2). 

A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions. 38 C.F.R. § 3.12(d)(4) (2010).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious. 38 U.S.C.A. § 5303 (West 2002 & Supp. 2010); 38 C.F.R. § 3.12(d)(4) (2010).  

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated. 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2010); see 38 C.F.R. § 3.354 (2010) (defining insanity for purposes of determining cause of discharge from service).  This provision could potentially be pertinent to this matter, as there is evidence that the appellant has been diagnosed with PTSD allegedly linked to incidents in service.

Under such circumstances, the Board finds that the RO must notify the appellant by letter of the reasons why his underlying claim was denied and include the law and regulation pertaining to legal entitlement to VA benefits based on the character of the appellant's discharge.  The letter should inform him of which information and evidence, if any, that he is required to provide VA, and which information and evidence, if any, VA will attempt to obtain on his behalf.  He should specifically be requested to provide any evidence in his possession that pertains to the claim. 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159; see also Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO RO must notify the appellant by letter of the type of evidence needed to substantiate the underlying claim for legal entitlement to VA benefits based on the character of the appellant's discharge which were found insufficient in the previous denials.  The letter must include the law and regulation pertaining to legal entitlement to VA benefits based on the character of the appellant's discharge.  The letter should inform the appellant of which information and evidence, if any, he is required to provide VA, and which information and evidence, if any, VA will attempt to obtain on his behalf.  He should specifically be requested to provide any evidence in his possession that pertains to the claim. 

2.  After completion of any other indicated development, the AMC/RO should readjudicate the claim of whether new and material evidence has been received to reopen a claim of legal entitlement to VA benefits based on the character of the appellant's discharge.  If the benefit sought on appeal remains denied, the appellant must be provided with a Supplemental Statement of the Case, which includes the law and regulations pertaining to the issue of legal entitlement to VA benefits based upon the character of the appellant's discharge.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this REMAND are to comply with due process considerations and to obtain additional information.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

